   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 1 of 50                                  PageID #: 10


joshua.lee culpepperip.com

From:                              notice@notices.copyrightmanagementservicesltd.com
Sent:                              Saturday, February 22, 2020 12:51 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 40704719526]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40704719526
Notice Date: 2020-02-22 10:51:09


Dear Sir or Madam:

This message is sent on behalf of Fallen Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Fallen Productions, Inc. owns the copyrights to the movie Angel Has Fallen. The unauthorized download and distribution
of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Angel Has Fallen
Infringing FileName: Angel.Has.Fallen.2019.720p.WEBRip.800MB.x264-GalaxyRG[TGx]
Infringing FileSize: 836369349
Infringer's IP Address: 141.239.157.184
Infringer's Port: 53221
Initial Infringement Timestamp: 2020-02-21 18:27:00

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Fallen Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Fallen Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Fallen Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                              1
                                                                       Exhibit "2"
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 2 of 50                          PageID #: 11


We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde
Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>40704719526</ID>
        </Case>
        <Complainant>
               <Entity>Fallen Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-02-21T18:27:00Z</TimeStamp>
                <IP_Address>141.239.157.184</IP_Address>
                <Port>53221</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Angel Has Fallen</Title>
                        <FileName>Angel.Has.Fallen.2019.720p.WEBRip.800MB.x264-GalaxyRG[TGx]</FileName>
                        <FileSize>836369349</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">A1C029D0DE486DECB87BBA311BE312950073D808</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----

                                                          2
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 3 of 50                                  PageID #: 12


joshua.lee culpepperip.com

From:                              notice@dmcagateway.com
Sent:                              Thursday, August 13, 2020 11:25 PM
To:                                copyright@hawaiiantel.net
Subject:                           Notice of Claimed Infringement [Case No. 42356072418]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 42356072418
Notice Date: 2020-08-14 09:25:06


Dear Sir or Madam:

This message is sent on behalf of Outpost Productions, Inc..

Under penalty of perjury, I assert that PML Process Management Ltd. is authorized to act on behalf of the owner of the
exclusive copyrights that are alleged to be infringed herein.

Outpost Productions, Inc. owns the copyrights to the movie The Outpost. The unauthorized download and distribution
of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Outpost
Infringing FileName: The Outpost (2020) [720p] [WEBRip] [YTS.MX] Infringing FileSize: 1186735270
Infringer's IP Address: 72.234.8.216 Infringer's Port: 58019 Initial Infringement Timestamp: 2020-08-13 22:58:04

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Outpost Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Outpost Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Outpost Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

                                                               1
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 4 of 50                          PageID #: 13


Catherine Hyde
PML Process Management Ltd.
notice@dmcagateway.com
Address:
Lordou Vyronos, 61-63, Floor 5
Larnaca 6023
Cyprus




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>42356072418</ID>
        </Case>
        <Complainant>
               <Entity>Outpost Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>Lordou Vyronos, 61-63, Floor 5 Larnaca 6023 Cyprus</Address>
               <Email>notice@dmcagateway.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-08-13T22:58:04Z</TimeStamp>
                <IP_Address>72.234.8.216</IP_Address>
                <Port>58019</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Outpost</Title>
                        <FileName>The Outpost (2020) [720p] [WEBRip] [YTS.MX]</FileName>
                        <FileSize>1186735270</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">29F75A0609A4CF3BD1B9C171AAC70ADF3868F38D</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----

iQHfBAEBCABJBQJfNlhzQhxDYXRoZXJpbmUgSHlkZSAoUHJvY2VzcyBNYW5hZ2Vt
ZW50IEx0ZC4pIDxub3RpY2VAZG1jYWdhdGV3YXkuY29tPgAKCRDpp6ZFUXCcWYBi
C/oCmJT0ekwJfVhKbdZXjDq4qib/M6euQ52XgLJMqK8icDU1vhk11VvMK7oFgwxP

                                                        2
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 5 of 50                                  PageID #: 14


joshua.lee culpepperip.com

From:                              notice@notices.copyrightmanagementservicesltd.com
Sent:                              Wednesday, March 11, 2020 1:26 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 40889099626]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40889099626
Notice Date: 2020-03-11 11:26:04


Dear Sir or Madam:

This message is sent on behalf of HB Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

HB Productions, Inc. owns the copyrights to the movie Hellboy. The unauthorized download and distribution of this file
by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Hellboy
Infringing FileName: Hellboy.2019.Kor.1080p.H264.AAC-MreD.mp4
Infringing FileSize: 5611602642
Infringer's IP Address: 72.234.5.251
Infringer's Port: 51177
Initial Infringement Timestamp: 2020-03-10 10:33:07

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing HB Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of HB Productions, Inc.’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of HB Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                             1
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 6 of 50                          PageID #: 15


We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde
Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>40889099626</ID>
        </Case>
        <Complainant>
               <Entity>HB Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-03-10T10:33:07Z</TimeStamp>
                <IP_Address>72.234.5.251</IP_Address>
                <Port>51177</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Hellboy</Title>
                        <FileName>Hellboy.2019.Kor.1080p.H264.AAC-MreD.mp4</FileName>
                        <FileSize>5611602642</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">0369BB050DD3DA4AA76D1CDD8057A6F8BE8F369E</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----

                                                          2
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 7 of 50                                  PageID #: 16


joshua.lee culpepperip.com

From:                              notice@notices.copyrightmanagementservicesltd.com
Sent:                              Sunday, February 16, 2020 2:07 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 40639586824]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40639586824
Notice Date: 2020-02-16 12:06:45


Dear Sir or Madam:

This message is sent on behalf of HB Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

HB Productions, Inc. owns the copyrights to the movie Hellboy. The unauthorized download and distribution of this file
by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Hellboy
Infringing FileName: Hellboy (2019) [WEBRip] [1080p] [YTS.LT] Infringing FileSize: 2088501368 Infringer's IP Address:
72.234.149.243 Infringer's Port: 54550 Initial Infringement Timestamp: 2020-02-15 23:06:04

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing HB Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of HB Productions, Inc.’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of HB Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 8 of 50                          PageID #: 17
Respectfully,

Catherine Hyde
Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>40639586824</ID>
        </Case>
        <Complainant>
               <Entity>HB Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-02-15T23:06:04Z</TimeStamp>
                <IP_Address>72.234.149.243</IP_Address>
                <Port>54550</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Hellboy</Title>
                        <FileName>Hellboy (2019) [WEBRip] [1080p] [YTS.LT]</FileName>
                        <FileSize>2088501368</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">E1F8020C12028A1C9AC791E790FDC53F3F65A3E4</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----

iQIIBAEBCAByBQJeSTBXaxxDYXRoZXJpbmUgSHlkZSAoQ29weXJpZ2h0IE1hbmFn
ZW1lbnQgU2VydmljZXMgTGltaXRlZCkgPG5vdGljZUBub3RpY2VzLmNvcHlyaWdo

                                                        2
   Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 9 of 50                                  PageID #: 18


joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Wednesday, November 7, 2018 11:14 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 18619365176]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 18619365176
Notice Date: 2018-11-08 09:13:40


Dear Sir or Madam:

This message is sent on behalf of Bodyguard Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Bodyguard Productions, Inc. owns the copyrights to the movie The Hitmans Bodyguard. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Hitmans Bodyguard
Infringing FileName: The Hitmans Bodyguard (2017) [1080p] [YTS.PE] Infringing FileSize: 1846901242
Infringer's IP Address: 72.235.58.235 Infringer's Port: 54499 Initial Infringement Timestamp: 2018-11-07 21:18:04

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Bodyguard Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Bodyguard
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied
wavier of any rights or remedies of Bodyguard Productions, Inc. in connection with this matter, all of which are expressly
reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 10 of 50                          PageID #:
                                        19

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>18619365176</ID>
        </Case>
        <Complainant>
               <Entity>Bodyguard Productions, Inc.</Entity>
               <Contact>Anna Reiter</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notice.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-11-07T21:18:04Z</TimeStamp>
                <IP_Address>72.235.58.235</IP_Address>
                <Port>54499</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Hitmans Bodyguard</Title>
                        <FileName>The Hitmans Bodyguard (2017) [1080p] [YTS.PE]</FileName>
                        <FileSize>1846901242</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">C88D1540C8732A004E65BCD6D4C16CE08E713411</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----



                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 11 of 50                                  PageID #:
                                         20

joshua.lee culpepperip.com

From:                              notice@dmcagateway.com
Sent:                              Friday, January 15, 2021 11:22 PM
To:                                copyright@hawaiiantel.net
Subject:                           Notice of Claimed Infringement [Case No. 43976510524]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 43976510524
Notice Date: 2021-01-16 09:21:37


Dear Sir or Madam:

This message is sent on behalf of HB Productions, Inc..

Under penalty of perjury, I assert that PML Process Management Ltd. is authorized to act on behalf of the owner of the
exclusive copyrights that are alleged to be infringed herein.

HB Productions, Inc. owns the copyrights to the movie Hellboy. The unauthorized download and distribution of this file
by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Hellboy
Infringing FileName: Hellboy.2019.Kor.1080p.H264.AAC-MreD.mp4
Infringing FileSize: 5611602642
Infringer's IP Address: 72.234.14.185
Infringer's Port: 63923
Initial Infringement Timestamp: 2021-01-15 03:36:39

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing HB Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of HB Productions, Inc.’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of HB Productions, Inc. in connection with this matter, all of which are expressly reserved.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 12 of 50                          PageID #:
                                        21
We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde
PML Process Management Ltd.
notice@dmcagateway.com
Address:
Lordou Vyronos, 61-63, Floor 5
Larnaca 6023
Cyprus




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>43976510524</ID>
        </Case>
        <Complainant>
               <Entity>HB Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>Lordou Vyronos, 61-63, Floor 5 Larnaca 6023 Cyprus</Address>
               <Email>notice@dmcagateway.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2021-01-15T03:36:39Z</TimeStamp>
                <IP_Address>72.234.14.185</IP_Address>
                <Port>63923</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Hellboy</Title>
                        <FileName>Hellboy.2019.Kor.1080p.H264.AAC-MreD.mp4</FileName>
                        <FileSize>5611602642</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">0369BB050DD3DA4AA76D1CDD8057A6F8BE8F369E</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 13 of 50                                  PageID #:
                                         22

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Wednesday, November 7, 2018 11:14 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 18578078776]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 18578078776
Notice Date: 2018-11-08 09:13:40


Dear Sir or Madam:

This message is sent on behalf of Bodyguard Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Bodyguard Productions, Inc. owns the copyrights to the movie The Hitmans Bodyguard. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Hitmans Bodyguard
Infringing FileName: The Hitmans Bodyguard (2017) [1080p] [YTS.PE] Infringing FileSize: 1846901242
Infringer's IP Address: 72.235.28.22 Infringer's Port: 57314 Initial Infringement Timestamp: 2018-11-07 09:27:18

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Bodyguard Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Bodyguard
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied
wavier of any rights or remedies of Bodyguard Productions, Inc. in connection with this matter, all of which are expressly
reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 14 of 50                          PageID #:
                                        23

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>18578078776</ID>
        </Case>
        <Complainant>
               <Entity>Bodyguard Productions, Inc.</Entity>
               <Contact>Anna Reiter</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notice.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-11-07T09:27:18Z</TimeStamp>
                <IP_Address>72.235.28.22</IP_Address>
                <Port>57314</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Hitmans Bodyguard</Title>
                        <FileName>The Hitmans Bodyguard (2017) [1080p] [YTS.PE]</FileName>
                        <FileSize>1846901242</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">C88D1540C8732A004E65BCD6D4C16CE08E713411</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----



                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 15 of 50                                  PageID #:
                                         24

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Thursday, January 3, 2019 11:35 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 22592998788]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 22592998788
Notice Date: 2019-01-04 09:34:35


Dear Sir or Madam:

This message is sent on behalf of Hunter Killer Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Hunter Killer Productions, Inc. owns the copyrights to the movie Hunter Killer. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Hunter Killer
Infringing FileName: Hunter Killer (2018) 1080p HDRip [xPau.se].mp4 Infringing FileSize: 2235587473
Infringer's IP Address: 72.234.118.96 Infringer's Port: 49551 Initial Infringement Timestamp: 2019-01-03 23:22:57

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Hunter Killer Productions, Inc. copyright protected
content, and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as
well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Hunter Killer
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied
wavier of any rights or remedies of Hunter Killer Productions, Inc. in connection with this matter, all of which are
expressly reserved.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 16 of 50                          PageID #:
                                        25
We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>22592998788</ID>
        </Case>
        <Complainant>
               <Entity>Hunter Killer Productions, Inc.</Entity>
               <Contact>Anna Reiter</Contact>
               <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
               <Email>notice@notice.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2019-01-03T23:22:57Z</TimeStamp>
                <IP_Address>72.234.118.96</IP_Address>
                <Port>49551</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Hunter Killer</Title>
                        <FileName>Hunter Killer (2018) 1080p HDRip [xPau.se].mp4</FileName>
                        <FileSize>2235587473</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">9DCCF5B268A49F20FA56D35554EB79E135C5FE59</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 17 of 50                                  PageID #:
                                         26

joshua.lee culpepperip.com

From:                              notice@dmcagateway.com
Sent:                              Sunday, July 26, 2020 11:57 PM
To:                                copyright@hawaiiantel.net
Subject:                           Notice of Claimed Infringement [Case No. 42165661838]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 42165661838
Notice Date: 2020-07-27 09:57:03


Dear Sir or Madam:

This message is sent on behalf of Outpost Productions, Inc..

Under penalty of perjury, I assert that PML Process Management Ltd. is authorized to act on behalf of the owner of the
exclusive copyrights that are alleged to be infringed herein.

Outpost Productions, Inc. owns the copyrights to the movie The Outpost. The unauthorized download and distribution
of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Outpost
Infringing FileName: The.Outpost.2020.1080p.WEBRip.x264-RARBG
Infringing FileSize: 2521479048
Infringer's IP Address: 72.234.23.244
Infringer's Port: 56858
Initial Infringement Timestamp: 2020-07-26 00:34:43

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Outpost Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Outpost Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Outpost Productions, Inc. in connection with this matter, all of which are expressly reserved.


                                                               1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 18 of 50                          PageID #:
                                        27
We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde
PML Process Management Ltd.
notice@dmcagateway.com
Address:
Lordou Vyronos, 61-63, Floor 5
Larnaca 6023
Cyprus




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
               <ID>42165661838</ID>
        </Case>
        <Complainant>
               <Entity>Outpost Productions, Inc.</Entity>
               <Contact>Catherine Hyde</Contact>
               <Address>Lordou Vyronos, 61-63, Floor 5 Larnaca 6023 Cyprus</Address>
               <Email>notice@dmcagateway.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-07-26T00:34:43Z</TimeStamp>
                <IP_Address>72.234.23.244</IP_Address>
                <Port>56858</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Outpost</Title>
                        <FileName>The.Outpost.2020.1080p.WEBRip.x264-RARBG</FileName>
                        <FileSize>2521479048</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">662EE632B38D51F742A04CCAF76AEBD66F05CF83</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 19 of 50                                  PageID #:
                                         28

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Friday, June 1, 2018 4:26 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 2873118470]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 2873118470
Notice Date: 2018-06-01 14:26:19


Dear Sir or Madam:

This message is sent on behalf of Criminal Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Criminal Productions, Inc. owns the copyrights to the movie Criminal. The unauthorized download and distribution of
this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Criminal
Infringing FileName: Criminal 2016 1080p BluRay x264 DTS-JYK Infringing FileSize: 3071819023 Infringer's IP Address:
141.239.255.86 Infringer's Port: 62714 Initial Infringement Timestamp: 2018-05-31 12:16:19

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Criminal Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Criminal Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Criminal Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                                1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 20 of 50                          PageID #:
                                        29
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>2873118470</ID>
        </Case>
        <Complainant>
                <Entity>Criminal Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-05-31T12:16:19Z</TimeStamp>
                <IP_Address>141.239.255.86</IP_Address>
                <Port>62714</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Criminal</Title>
                        <FileName>Criminal 2016 1080p BluRay x264 DTS-JYK</FileName>
                        <FileSize>3071819023</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">A921EF0F3148C570CF63C243960CE82F69C10D21</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbEVeLPxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5
cmlnaHRtYW5hZ2VtZW50c2VydmljZXNsdGQuY29tPgAKCRBc/UoAgN1SXzquCAC/

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 21 of 50                                  PageID #:
                                         30

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Friday, June 1, 2018 10:10 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 2873279226]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 2873279226
Notice Date: 2018-06-02 08:10:04


Dear Sir or Madam:

This message is sent on behalf of LHF Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

LHF Productions, Inc. owns the copyrights to the movie London Has Fallen. The unauthorized download and distribution
of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: London Has Fallen
Infringing FileName: London Has Fallen (2016) [YTS.AG] Infringing FileSize: 765744739 Infringer's IP Address:
72.234.181.226 Infringer's Port: 41444 Initial Infringement Timestamp: 2018-06-01 00:10:56

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing LHF Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of LHF Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of LHF Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 22 of 50                          PageID #:
                                        31
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>2873279226</ID>
        </Case>
        <Complainant>
                <Entity>LHF Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-01T00:10:56Z</TimeStamp>
                <IP_Address>72.234.181.226</IP_Address>
                <Port>41444</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>London Has Fallen</Title>
                        <FileName>London Has Fallen (2016) [YTS.AG]</FileName>
                        <FileSize>765744739</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">5FD06ECEAD783738066F56B6F92CF62331797530</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbElDcPxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5
cmlnaHRtYW5hZ2VtZW50c2VydmljZXNsdGQuY29tPgAKCRBc/UoAgN1SXzoIB/9F

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 23 of 50                                  PageID #:
                                         32

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Saturday, June 2, 2018 10:49 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 2942899314]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 2942899314
Notice Date: 2018-06-03 08:49:05


Dear Sir or Madam:

This message is sent on behalf of Status Update, LLC.

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Status Update, LLC owns the copyrights to the movie Status Update. The unauthorized download and distribution of this
file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Status Update
Infringing FileName: Status.Update.2018.720p.WEB-DL.MkvCage.mkv
Infringing FileSize: 894134920
Infringer's IP Address: 72.253.121.174
Infringer's Port: 43253
Initial Infringement Timestamp: 2018-06-02 04:25:19

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Status Update, LLC copyright protected content, and take
the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Status Update, LLC’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Status Update, LLC in connection with this matter, all of which are expressly reserved.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 24 of 50                          PageID #:
                                        33

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>2942899314</ID>
        </Case>
        <Complainant>
                <Entity>Status Update, LLC</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-02T04:25:19Z</TimeStamp>
                <IP_Address>72.253.121.174</IP_Address>
                <Port>43253</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Status Update</Title>
                        <FileName>Status.Update.2018.720p.WEB-DL.MkvCage.mkv</FileName>
                        <FileSize>894134920</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">98EEC3CC57F40E80C080263DBD23A0D68032FBF4</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 25 of 50                                  PageID #:
                                         34

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Saturday, June 2, 2018 10:29 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 2952797014]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 2952797014
Notice Date: 2018-06-03 08:28:45


Dear Sir or Madam:

This message is sent on behalf of Bodyguard Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Bodyguard Productions, Inc. owns the copyrights to the movie The Hitmans Bodyguard. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Hitmans Bodyguard
Infringing FileName: The Hitman's Bodyguard (2017) [YTS.AG] Infringing FileSize: 904361168 Infringer's IP Address:
141.239.201.176 Infringer's Port: 51759 Initial Infringement Timestamp: 2018-06-02 07:29:12

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Bodyguard Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Bodyguard
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied
wavier of any rights or remedies of Bodyguard Productions, Inc. in connection with this matter, all of which are expressly
reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 26 of 50                          PageID #:
                                        35

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>2952797014</ID>
        </Case>
        <Complainant>
                <Entity>Bodyguard Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-02T07:29:12Z</TimeStamp>
                <IP_Address>141.239.201.176</IP_Address>
                <Port>51759</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Hitmans Bodyguard</Title>
                        <FileName>The Hitman's Bodyguard (2017) [YTS.AG]</FileName>
                        <FileSize>904361168</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">79C0CB48CD77946FC20AEA3B9F80DE605FD7A06C</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbE6a9PxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5

                                                        2
Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 27 of 50   PageID #:
                                    36
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 28 of 50                          PageID #:
                                        37
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>2987718220</ID>
        </Case>
        <Complainant>
                <Entity>ME2 Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-02T18:38:46Z</TimeStamp>
                <IP_Address>72.235.130.128</IP_Address>
                <Port>50504</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Mechanic: Resurrection</Title>
                        <FileName>Mechanic Resurrection (2016) [1080p] [YTS.AG]</FileName>
                        <FileSize>1628565414</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">F767308A8F049CC4FDA72FF94B351D2E70DAF730</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbE6ELPxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5
cmlnaHRtYW5hZ2VtZW50c2VydmljZXNsdGQuY29tPgAKCRBc/UoAgN1SXxYXCACq

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 29 of 50                                  PageID #:
                                         38

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Monday, June 4, 2018 10:14 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3088675748]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3088675748
Notice Date: 2018-06-05 08:14:06


Dear Sir or Madam:

This message is sent on behalf of LHF Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

LHF Productions, Inc. owns the copyrights to the movie London Has Fallen. The unauthorized download and distribution
of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: London Has Fallen
Infringing FileName: London.Has.Fallen.2016.720p.WEBRip.x264.AAC-ETRG
Infringing FileSize: 773842075
Infringer's IP Address: 72.253.188.240
Infringer's Port: 55507
Initial Infringement Timestamp: 2018-06-04 03:30:58

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing LHF Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of LHF Productions,
Inc.’s rights in connection with this matter, a nd nothing contained herein constitutes an express or implied wavier of any
rights or remedies of LHF Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 30 of 50                          PageID #:
                                        39

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3088675748</ID>
        </Case>
        <Complainant>
                <Entity>LHF Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-04T03:30:58Z</TimeStamp>
                <IP_Address>72.253.188.240</IP_Address>
                <Port>55507</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>London Has Fallen</Title>
                        <FileName>London.Has.Fallen.2016.720p.WEBRip.x264.AAC-ETRG</FileName>
                        <FileSize>773842075</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">B92FD05A65F1BB38B24C99EBFB0803BE7F6DA0D4</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 31 of 50                                  PageID #:
                                         40

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Monday, June 4, 2018 10:32 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3102779104]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3102779104
Notice Date: 2018-06-05 08:31:53


Dear Sir or Madam:

This message is sent on behalf of Bodyguard Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Bodyguard Productions, Inc. owns the copyrights to the movie The Hitmans Bodyguard. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Hitmans Bodyguard
Infringing FileName: The Hitman's Bodyguard (2017) [YTS.AG] Infringing FileSize: 904361168 Infringer's IP Address:
72.234.30.189 Infringer's Port: 65160 Initial Infringement Timestamp: 2018-06-04 07:54:38

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Bodyguard Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Bodyguard
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied
wavier of any rights or remedies of Bodyguard Productions, Inc. in connection with this matter, all of which are expressly
reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 32 of 50                          PageID #:
                                        41

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3102779104</ID>
        </Case>
        <Complainant>
                <Entity>Bodyguard Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-04T07:54:38Z</TimeStamp>
                <IP_Address>72.234.30.189</IP_Address>
                <Port>65160</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Hitmans Bodyguard</Title>
                        <FileName>The Hitman's Bodyguard (2017) [YTS.AG]</FileName>
                        <FileSize>904361168</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">79C0CB48CD77946FC20AEA3B9F80DE605FD7A06C</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbFkp5PxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 33 of 50                                  PageID #:
                                         42

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Monday, June 4, 2018 10:53 PM
To:                                copyright@hawaiiantel.net
Cc:                                ccbk@notice.copyrightmanagementservicesltd.com
Subject:                           Notice of Claimed Infringement [Case No. 3136631358]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3136631358
Notice Date: 2018-06-05 08:52:35


Dear Sir or Madam:

This message is sent on behalf of Status Update, LLC.

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Status Update, LLC owns the copyrights to the movie Status Update. The unauthorized download and distribution of this
file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Status Update
Infringing FileName: Status Update (2018) [WEBRip] [1080p] [YTS.AM] Infringing FileSize: 1823962085
Infringer's IP Address: 72.235.199.58 Infringer's Port: 50193 Initial Infringement Timestamp: 2018-06-04 19:12:20

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Status Update, LLC copyright protected content, and take
the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Status Update, LLC’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Status Update, LLC in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 34 of 50                          PageID #:
                                        43
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3136631358</ID>
        </Case>
        <Complainant>
                <Entity>Status Update, LLC</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-04T19:12:20Z</TimeStamp>
                <IP_Address>72.235.199.58</IP_Address>
                <Port>50193</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Status Update</Title>
                        <FileName>Status Update (2018) [WEBRip] [1080p] [YTS.AM]</FileName>
                        <FileSize>1823962085</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">F946F6B730B16D8D1486CF3CA88168FE5D70C51A</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbFk9TPxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5
cmlnaHRtYW5hZ2VtZW50c2VydmljZXNsdGQuY29tPgAKCRBc/UoAgN1SXxBaB/9S

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 35 of 50                                  PageID #:
                                         44

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Tuesday, June 5, 2018 10:11 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3170514880]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3170514880
Notice Date: 2018-06-06 08:11:11


Dear Sir or Madam:

This message is sent on behalf of Survivor Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Survivor Productions, Inc. owns the copyrights to the movie Survivor. The unauthorized download and distribution of
this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Survivor
Infringing FileName: Survivor (2015)
Infringing FileSize: 791378953
Infringer's IP Address: 141.239.99.115
Infringer's Port: 58799
Initial Infringement Timestamp: 2018-06-05 06:39:46

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Survivor Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Survivor Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Survivor Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                                1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 36 of 50                          PageID #:
                                        45

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3170514880</ID>
        </Case>
        <Complainant>
                <Entity>Survivor Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-05T06:39:46Z</TimeStamp>
                <IP_Address>141.239.99.115</IP_Address>
                <Port>58799</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Survivor</Title>
                        <FileName>Survivor (2015)</FileName>
                        <FileSize>791378953</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">D5A47C696DC1EC32CF1547D7641CA7D91F8030F1</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 37 of 50                                  PageID #:
                                         46

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Wednesday, June 6, 2018 10:32 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3222575922]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3222575922
Notice Date: 2018-06-07 08:32:24


Dear Sir or Madam:

This message is sent on behalf of Status Update, LLC.

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Status Update, LLC owns the copyrights to the movie Status Update. The unauthorized download and distribution of this
file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Status Update
Infringing FileName: Status Update (2018) [WEBRip] [720p] [YTS.AM] Infringing FileSize: 946229468
Infringer's IP Address: 141.239.171.17 Infringer's Port: 32874 Initial Infringement Timestamp: 2018-06-06 00:21:56

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Status Update, LLC copyright protected content, and take
the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Status Update, LLC’s
rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Status Update, LLC in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 38 of 50                          PageID #:
                                        47
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3222575922</ID>
        </Case>
        <Complainant>
                <Entity>Status Update, LLC</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-06T00:21:56Z</TimeStamp>
                <IP_Address>141.239.171.17</IP_Address>
                <Port>32874</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Status Update</Title>
                        <FileName>Status Update (2018) [WEBRip] [720p] [YTS.AM]</FileName>
                        <FileSize>946229468</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">E92BD5978723EC541CF9E825FD1D2147F37A4E47</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


iQFcBAEBAgBGBQJbGO2YPxxBbm5hIFJlaXRlciA8bm90aWNlQG5vdGljZS5jb3B5
cmlnaHRtYW5hZ2VtZW50c2VydmljZXNsdGQuY29tPgAKCRBc/UoAgN1SX2gBB/wJ

                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 39 of 50                                  PageID #:
                                         48

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Thursday, June 7, 2018 12:10 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3237392542]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3237392542
Notice Date: 2018-06-07 10:10:14


Dear Sir or Madam:

This message is sent on behalf of Criminal Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Criminal Productions, Inc. owns the copyrights to the movie Criminal. The unauthorized download and distribution of
this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Criminal
Infringing FileName: Criminal.2016.1080p.BluRay.H264.AAC-RARBG
Infringing FileSize: 2329677431
Infringer's IP Address: 72.234.245.140
Infringer's Port: 58565
Initial Infringement Timestamp: 2018-06-06 15:04:41

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Criminal Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Criminal Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of Criminal Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                                1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 40 of 50                          PageID #:
                                        49

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3237392542</ID>
        </Case>
        <Complainant>
                <Entity>Criminal Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-06T15:04:41Z</TimeStamp>
                <IP_Address>72.234.245.140</IP_Address>
                <Port>58565</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Criminal</Title>
                        <FileName>Criminal.2016.1080p.BluRay.H264.AAC-RARBG</FileName>
                        <FileSize>2329677431</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">3ACEF618A0C420AC89CE05A5E691171BF2613B23</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 41 of 50                                  PageID #:
                                         50

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Thursday, June 7, 2018 10:28 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3277052710]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3277052710
Notice Date: 2018-06-08 08:28:22


Dear Sir or Madam:

This message is sent on behalf of Before I Go Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Before I Go Productions, Inc. owns the copyrights to the movie Before I Go to Sleep. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Before I Go to Sleep
Infringing FileName: Before.I.Go.To.Sleep.2014.720p.BluRay.H264.AAC-RARBG
Infringing FileSize: 1191855492
Infringer's IP Address: 72.253.202.91
Infringer's Port: 59864
Initial Infringement Timestamp: 2018-06-07 19:20:32

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Before I Go Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Before I Go
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 42 of 50                                  PageID #:
                                        51
wavier of any rights or remedies of Before I Go Productions, Inc. in connection with this matter, all of which are
expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3277052710</ID>
        </Case>
        <Complainant>
                <Entity>Before I Go Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-07T19:20:32Z</TimeStamp>
                <IP_Address>72.253.202.91</IP_Address>
                <Port>59864</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Before I Go to Sleep</Title>
                        <FileName>Before.I.Go.To.Sleep.2014.720p.BluRay.H264.AAC-RARBG</FileName>
                        <FileSize>1191855492</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">4980340557982A2244A6AC92CDA1C758AFE27AC9</Hash>
                </Item>
        </Content>
</Infringement>

                                                             2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 43 of 50                                  PageID #:
                                         52

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Friday, June 8, 2018 10:15 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3327812080]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3327812080
Notice Date: 2018-06-09 08:15:21


Dear Sir or Madam:

This message is sent on behalf of Bodyguard Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

Bodyguard Productions, Inc. owns the copyrights to the movie The Hitmans Bodyguard. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: The Hitmans Bodyguard
Infringing FileName: The.Hitmans.BodyGuard.2017.720p.BluRay.H264.AAC-RARBG
Infringing FileSize: 1533376862
Infringer's IP Address: 72.235.57.13
Infringer's Port: 59819
Initial Infringement Timestamp: 2018-06-08 12:30:24

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Bodyguard Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Bodyguard
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 44 of 50                                 PageID #:
                                        53
wavier of any rights or remedies of Bodyguard Productions, Inc. in connection with this matter, all of which are expressly
reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3327812080</ID>
        </Case>
        <Complainant>
                <Entity>Bodyguard Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-08T12:30:24Z</TimeStamp>
                <IP_Address>72.235.57.13</IP_Address>
                <Port>59819</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>The Hitmans Bodyguard</Title>
                        <FileName>The.Hitmans.BodyGuard.2017.720p.BluRay.H264.AAC-RARBG</FileName>
                        <FileSize>1533376862</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">375DB9D5031BD926F08C793EA3ADDEBF5323BBC7</Hash>
                </Item>
        </Content>
</Infringement>

                                                            2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 45 of 50                                  PageID #:
                                         54

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Sunday, June 10, 2018 11:49 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3374705336]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3374705336
Notice Date: 2018-06-11 09:49:06


Dear Sir or Madam:

This message is sent on behalf of 211 Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

211 Productions, Inc. owns the copyrights to the movie 211. The unauthorized download and distribution of this file by
your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: 211
Infringing FileName: 211.2018.1080p.WEB-DL.H264.AC3-EVO[EtHD]
Infringing FileSize: 3640678519
Infringer's IP Address: 72.253.91.168
Infringer's Port: 62554
Initial Infringement Timestamp: 2018-06-09 04:35:17

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing 211 Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of 211 Productions,
Inc.’s rights in connection with this matter, a nd nothing contained herein constitutes an express or implied wavier of any
rights or remedies of 211 Productions, Inc. in connection with this matter, all of which are expressly reserved.

                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 46 of 50                          PageID #:
                                        55

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3374705336</ID>
        </Case>
        <Complainant>
                <Entity>211 Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-09T04:35:17Z</TimeStamp>
                <IP_Address>72.253.91.168</IP_Address>
                <Port>62554</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>211</Title>
                        <FileName>211.2018.1080p.WEB-DL.H264.AC3-EVO[EtHD]</FileName>
                        <FileSize>3640678519</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">14545C93C8E05D5B539C7F92C76E7D821B467603</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----


                                                          2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 47 of 50                                  PageID #:
                                         56

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Monday, June 11, 2018 2:02 AM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3511865542]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3511865542
Notice Date: 2018-06-11 12:01:45


Dear Sir or Madam:

This message is sent on behalf of 211 Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

211 Productions, Inc. owns the copyrights to the movie 211. The unauthorized download and distribution of this file by
your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: 211
Infringing FileName: 211.2018.HDRip.XviD.AC3-EVO Infringing FileSize: 1504928477 Infringer's IP Address: 72.235.35.201
Infringer's Port: 50390 Initial Infringement Timestamp: 2018-06-08 19:40:37

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing 211 Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of 211 Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of 211 Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 48 of 50                          PageID #:
                                        57
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3511865542</ID>
        </Case>
        <Complainant>
                <Entity>211 Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-08T19:40:37Z</TimeStamp>
                <IP_Address>72.235.35.201</IP_Address>
                <Port>50390</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>211</Title>
                        <FileName>211.2018.HDRip.XviD.AC3-EVO</FileName>
                        <FileSize>1504928477</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">04CAA9B99C91942459E14CE0CF8598B011FD1B94</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----




                                                        2
     Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 49 of 50                                  PageID #:
                                         58

joshua.lee culpepperip.com

From:                              notice@notice.copyrightmanagementservicesltd.com
Sent:                              Sunday, June 10, 2018 11:49 PM
To:                                copyright@hawaiiantel.net
Cc:
Subject:                           Notice of Claimed Infringement [Case No. 3370848896]


-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Notice of Claimed Infringement


Notice ID: 3370848896
Notice Date: 2018-06-11 09:49:07


Dear Sir or Madam:

This message is sent on behalf of 211 Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of the
owner of the exclusive copyrights that are alleged to be infringed herein.

211 Productions, Inc. owns the copyrights to the movie 211. The unauthorized download and distribution of this file by
your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: 211
Infringing FileName: 211 2018 HDRip AC3 X264-CMRG[TGx] Infringing FileSize: 1410331642 Infringer's IP Address:
141.239.178.124 Infringer's Port: 50885 Initial Infringement Timestamp: 2018-06-09 03:21:32

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing 211 Productions, Inc. copyright protected content, and
take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair use.
The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on behalf
of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of 211 Productions,
Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or implied wavier of any
rights or remedies of 211 Productions, Inc. in connection with this matter, all of which are expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.


                                                             1
    Case 1:21-mc-00156-LEK-WRP Document 1-3 Filed 04/13/21 Page 50 of 50                          PageID #:
                                        59
Respectfully,

Anna Reiter
Copyright Management Services Ltd.
notice@notice.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>3370848896</ID>
        </Case>
        <Complainant>
                <Entity>211 Productions, Inc.</Entity>
                <Contact>Anna Reiter</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notice.copyrightmanagementservicesltd.com</Email>
        </Complainant>
        <Service_Provider>
                <Entity>Hawaiian Telcom</Entity>
                <Contact>ATTN: Director of Security</Contact>
                <Address>Hawaiian Telcom Services Company, Inc., P.O. Box 2200, Honolulu, HI 96841</Address>
                <Phone>808-643-7111</Phone>
                <Email>copyright@hawaiiantel.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2018-06-09T03:21:32Z</TimeStamp>
                <IP_Address>141.239.178.124</IP_Address>
                <Port>50885</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>211</Title>
                        <FileName>211 2018 HDRip AC3 X264-CMRG[TGx]</FileName>
                        <FileSize>1410331642</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">4B5F2FC414E4EF96B40F52918E43872532E7159F</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----




                                                        2
